In a proceeding pursuant to CPLR article 75 to stay arbitration of a supplementary uninsured motorist claim, Abdullahi Halliru appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Gigante, J.), dated August 2, 2006, as denied his application to vacate an order of the same court dated January 11, 2006, granting the petition upon his default in appearing or answering.
Ordered that the order dated August 2, 2006 is reversed insofar as appealed from, on the law and in the exercise of discretion, without costs or disbursements, the application is granted, and the order dated January 11, 2006 is vacated.
Under the particular circumstances of this case, the Supreme Court should have granted the appellant’s application to vacate the order dated January 11, 2006 granting the petition on his default in appearing or answering. Crane, J.P., Goldstein, Covello and Dickerson, JJ., concur.